Citation Nr: 1242257	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical vertigo claimed as dizziness. 

2.  Entitlement to an effective date earlier than February 1, 2010 for a total rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the RO granted service connection and an initial 10 percent rating for cervical vertigo, effective February 1, 2010. 

In June 2010, the RO granted a total rating based on individual unemployability (TDIU) effective in March 2010.  In September 2010, the RO granted an earlier effective date for a TDIU of February 1, 2010.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran's cervical vertigo is manifested by frequent episodes of dizziness with nausea and unsteadiness that were characterized by a VA examiner as moderately severe. 

2.  Prior to February 1, 2010, the Veteran had the following service-connected disabilities that did not meet the statutory criteria for a TDIU: cervical spine strain, tension headaches, bilateral hearing loss, and tinnitus. 

3.  The combined impairments imposed by the service-connected disabilities prior to February 1, 2010 were not so unusual or severe as to prevent the Veteran from securing or following all forms of substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not higher, for cervical vertigo have been met for the entire period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 4.87, Diagnostic Code 6204; 4.124a, Diagnostic Code 8045 (2012). 

2.  The criteria for a total rating based on individual unemployability due to service-connected disabilities prior to February 1, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

For increased-compensation claims including a total rating based on individual unemployability, VA must notify the claimant that medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   

In December 2009, the RO provided a notice that did not meet all the criteria for the claim for a total rating based on individual unemployability.  The notice provided general information on the method for assigning ratings and effective dates and informed the Veteran of the types of evidence that could be considered including evidence addressing the impact of disabilities on employment.  The notice informed the Veteran of VA's and his respective responsibilities to obtain relevant evidence.  However, the notice did not provide the statutory or evidentiary criteria to establish eligibility for a TDIU.  Although subsequent adjudicative documents may not substitute for adequate notice, in June and September 2010, the RO explained the statutory and evidentiary criteria and granted a TDIU effective in February 2010.  The RO also explained the criteria in a May 2011 statement of the case.  The Veteran submitted employment information in March 2010 and April 2010 and provided information on when and how his disabilities precluded further employment to a VA examiner in June 2010.  Therefore, the Board concludes that the Veteran displayed actual knowledge of the criteria and that the notice error was not prejudicial to the Veteran. 

Regarding an increased rating for cervical vertigo, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy hospitalman including duty with U.S. Marine Corps units.  He contends that his cervical vertigo is more severe than is contemplated by the initial rating.  He contends that he was unable to secure or pursue any form of substantially gainful employment as a result of his service connected disabilities prior to February 1, 2010.  

Cervical Vertigo

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

In May 2010, the RO granted service connection for cervical vertigo and assigned a 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6204 analogous to peripheral vestibular disorders.  This Diagnostic Code provides for a 10 percent rating for occasional dizziness and a 30 percent rating for dizziness and occasional staggering.  Although this Diagnostic Code contemplates dizziness associated with an ear disorder, the Code does address the functional impact of the Veteran's symptoms.  Regulations also provide ratings for Meniere's syndrome that includes combined symptoms of hearing impairment and vertigo.  Even though the Veteran has been granted service connection and a noncompensable rating for a loss of hearing acuity and a 10 percent rating for tinnitus, he has not been diagnosed with Meniere's syndrome or any form of organic ear disease.   Rather, the weight of credible medical evidence is that the Veteran's vertigo is caused by cervical spine disease, and the RO granted service connection on the basis of a secondary relationship.  The Veteran is currently service-connected for cervical spine strain and assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 which does not contemplate symptoms of occasional vertigo.  

The Veteran's cervical spine strain and dizziness arose as residuals of trauma to the head in an automobile accident and possibly a helicopter training accident.  The Board considered whether vertigo should be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 for residuals of a traumatic brain injury.   This Diagnostic Code provides for level 1 impairment for three or more subjective symptoms that mildly interfere with work, family or close relationships including occasional dizziness, mild to moderate headaches, frequent insomnia, and hypersensitivity to sound and light.  Level 2 impairment is warranted for three or more moderate symptoms including headaches warranting rest during the day, marked fatigability, and blurred or double vision.  In the absence of any cognitive or other categories of impairment, Level 1 warrants a 10 percent rating and level 2 warrants a 40 percent rating.  However, the lay and medical evidence is that the Veteran injured his cervical spine but did not sustain a closed head injury.  Again, the weight of medical evidence is that the Veteran's episodes of dizziness are caused by cervical spine disease and not residuals of brain trauma.  Therefore, the Board concludes that Diagnostic code 6204 is most appropriate for application in this case even though it is generally assigned for peripheral vestibular disorders associated with ear abnormalities.  This code best addresses the impact of the symptoms on functions and can be assigned in addition to the separate rating for the cervical disease and headaches which is more favorable to the Veteran.  

Service treatment records showed that the Veteran injured his cervical spine in an automobile accident in December 1963.  The Veteran also reported sustaining injuries in a training accident earlier in his active duty when a helicopter rolled over on landing and ejected him near the ground.  Service treatment records are silent for any treatment of any injuries following this accident.  

In July 2005, the RO received the Veteran's claim for service connection for a cervical spine disorder, recurrent headaches, and dizziness as residuals of injuries sustained in the helicopter accident.  In written statements in October 2005, two of the Veteran's friends noted that they had observed the Veteran experiencing or reporting chronic neck stiffness and pain.  The same month, a VA physician noted the Veteran's reports of injuries to his cervical spine in a motor vehicle accident in December 1963.  X-rays showed cervical spondylosis.  The Veteran reported stiffness and reduced range of neck motion but no dizziness or unsteadiness.  The physician concluded that the cervical spinal disease was caused in the accident in service but that any walking and standing endurance difficulties were caused by other musculoskeletal disorders.  The same month, a VA audiologist noted the Veteran's report that he had never been treated for an organic ear disorder but did experience occasional vertigo when lying on his back working under a vehicle.  

In November 2006, a VA general medical physician noted the Veteran's report of recurrent headaches and concluded that they were likely secondary to cervical pain.  There were no reported symptoms of dizziness.   In a February 2007 RO hearing, the Veteran stated that he had been told that his recurrent dizziness was associated with his cervical spine disorder and stated that the symptoms occurred concurrent with headaches.  VA outpatient treatment records including neurology consults and a VA cervical spine examination in the remainder of 2007 addressed cervical spine pain, stiffness, reduced motion, and headaches but were silent for symptoms of recurrent dizziness.  Any observations regarding gait or mobility were associated with lower extremity arthritis and a total hip replacement.  

In January 2008, the same VA physician noted a review of the claims file, the Veteran's history of a cervical spine injury, and his current reports of daily episodes of dizziness that lasted 15-30 minutes.  The Veteran reported that he was unsteady when walking but attributed this symptom to lower leg disorders.  Clinical motor, sensory, and reflex examinations were negative.  The physician was not able to determine whether the dizziness was caused by the cervical spine disorder, a vestibular disorder, or various medications.  He referred the Veteran for an examination by an ear, nose, and throat (ENT) specialist.  

In February 2008, the ENT specialist also reviewed the claims file and acknowledged the Veteran's history of cervical spine injury in service and his reports of long-standing episodes of dizziness lasting 5 to 10 minutes that occurred upon the initiation of quick movement.  The Veteran denied any history of ear disease or concurrent nausea or vomiting.   On examination, the Veteran was unable to turn his head without also turning his shoulders, and the specialist was unable to perform certain clinical tests that could differentiate between peripheral and spinal vertigo.  The Veteran had a broad based gait but could walk in a straight line.  The specialist referred the Veteran for testing at a private research hospital.  Later the same month, additional examinations were performed at the research hospital but not all testing could be accomplished for the same reasons.  Nevertheless, a clinical audiologist noted that there were no indications of peripheral vestibular or central vestibule-ocular pathway involvement.   Following this testing in March 2008, the ENT specialist reviewed the results and concluded that the dizziness was likely caused by degenerative disease in the neck.  However, later in March 2008, the original VA general physician concluded from his experience that degenerative disc disease causes radicular pain but not dizziness which may have other causes including the Veteran's medications. 

The Veteran discussed this sequence of examination, testing, and conclusions at an August 2008 Board hearing.  In March 2009, the Board weighed all the opinions and concluded that service connection for dizziness was not warranted.  

In February 2010, the Veteran petitioned to reopen the claim and submitted a January 2010 report and opinion by a private ENT specialist who noted the Veteran's reports of vertiginous type dizziness for approximately 20 years that was progressively becoming more severe including some nausea on walking.  The private specialist noted a review of the research hospital testing that ruled out peripheral vestibular and central processing functions as causes for dizziness.    The specialist did no further testing and concluded that the vertigo was best diagnosed as cervical vertigo caused by cervical spine disease. 

In April 2010, a VA ENT specialist noted a review of the claims file, summarized the Veteran's reported injuries in service, and his current reports of dizziness and difficulty with gait including a spinning sensation while walking that was relieved by lying down.  On examination, the specialist noted that the Veteran walked with a broad based gait without shuffling and without the use of a cane or other support device. The Veteran maintained his head in a mid-line position.  Clinical neurologic tests showed satisfactory rapid pointing movements, heel-shin movements, and toe-heel walking.  The specialist concluded that the previous testing ruled out an ontological cause and that the dizziness was likely caused by cervical spondylosis.  However, the ENT specialist deferred to the judgment of a neurologist for confirmation.  Later the same month, the VA general medicine physician reviewed the specialist's report.  The physician concurred in the opinion on causation from cervical spondylosis and determined that no further review by a neurologist was necessary to provide an adequate medical opinion.  

In March 2010, the RO granted service connection and a 10 percent rating for cervical vertigo under the criteria of Diagnostic Code 6204 for occasional dizziness without staggering as none was reported or noted in the April 2010 examination.  

In a June 2010 notice of disagreement, the Veteran noted that he stumbled often during the day.  

In June 2010, the VA general physician performed another review of the file but did not examine the Veteran.  The physician noted that the Veteran's dizziness "appears to be moderately severe" and frequent and that it would likely interfere with daily activities and employment duties.  The physician did not discuss the impact of the dizziness on the Veteran's ability to walk without staggering or stumbling.  However, the physician also noted that the Veteran's non-service-connected degenerative disease of the lower spine, both knees, and the presence of a right hip prosthesis also interfered with mobility in daily activities and employment duties.     

The Board concludes that there is credible lay and medical evidence both for and against an initial rating in excess of 10 percent for cervical vertigo.  The Veteran's reports of frequent and persistent vertigo when walking are credible as they have been consistent since the effective date of service connection in February 2010 and have not been challenged by examiners as fabricated or exaggerated.  The Veteran reported that his symptoms on walking were becoming more severe and included occasional nausea.  The VA general physician in April 2010 also characterized the symptoms as "moderately severe" and that they would impair daily activities and occupational duties.  On the other hand, the VA ENT specialist performed a clinical examination including observations of gait and associated movements and noted no imbalance or staggering or the use of a support device as would be reasonable for a patient who frequently stumbles or staggers.  Moreover, the general physician also noted many non-service-connected disabilities of the knees, lower spine, and right hip that could reasonably impair gait and balance. 

Resolving all doubt in favor of the Veteran, the Board concludes that there is a question as to which of two evaluations shall be applied and that the higher evaluation of 30 percent more nearly approximates the level of impairment of daily activities imposed by the frequent episodes of dizziness with nausea that occur when starting movement or walking.  As there is an approximately equal balance of evidence for and against this claim, the "benefit of the doubt" rule is for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected cervical vertigo results in a unique disability that is not addressed by the rating criteria which contemplates his episodic dizziness and walking imbalance.  For reasons provided above, the Board concludes that the analogous Diagnostic Code 6204 best contemplates the symptoms and functional impairment even though the Code generally applies to ear disorders.   Furthermore, functional limitations imposed by other residuals of the spinal injury are recognized in the assignment of a 30 percent rating for cervical spine disease and a 30 percent rating for headaches.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).



Effective Date for TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of this regulation, disabilities arising from a common etiology or a single accident will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The RO granted a TDIU effective February 1, 2010.  

From July 2005 to July 2007, the Veteran had the following service connected disabilities: degenerative disease of the cervical spine, rated as 20 percent disabling; tension headaches, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss rated as noncompensable.  The cervical spine and headache disabilities arose from a common accident and have a combined rating of 30 percent.  Hearing loss and tinnitus were not found to be associated with the common accident.  The total combined rating was 40 percent. 

From July 2007 to December 2007, the Veteran's rating for the cervical spine was increased to 30 percent and thus the combined rating for the common accident disabilities increased to 40 percent.  The total combined rating was 50 percent. 

Effective in December 2007, the rating for headaches was increased to 30 percent and the combined rating for the common accident disabilities was 50 percent.  The total combined rating was 60 percent.  

Service connection for cervical vertigo was granted effective February 1, 2010.  Therefore, prior to February 1, 2010, the Veteran did not meet the statutory criteria for a TDIU. 

In March and April 2010, the Veteran submitted information on his most recent employment.  He reported that from 1980 to 2005 he was the owner of a window replacement business.  His duties included bookkeeping, accounting, and the day to day operations of the business.  He took window and door measurements, ordered materials, and assisted in installation and site cleanup.  The Veteran reported that he closed the business because of joint, back, and neck stiffness, headaches, and dizziness.  He reported that he later worked for less than three months as a part time vehicle driver in 2007.  

In October 2005, a VA outpatient clinician noted the Veteran's reports of neck and lower back pain, stiffness, and reduced range of motion.  The Veteran used a cane but the clinician noted that walking and standing limitations were caused by knee and hip disabilities and not the cervical spine.  The Veteran denied any symptoms of dizziness.  The clinician noted that the cervical spine disability imposed severe limitations in sports and exercise, moderate limitation in performing shopping and chores, and mild limitations in all other activities. 

In January 2006, the Veteran underwent a total right hip replacement.  In post-surgical follow up VA outpatient encounters, the Veteran reported that he had completed three years of college education and received Social Security Administration disability benefits for unemployability because of bilateral knee disorders.  Immediately following the surgery, he was unable to drive an automobile.  In March 2006, the Veteran's hip recovery was noted as going well and the Veteran requested that his clinicians allow a greater level of activity.  

In a November 2006 VA neurologic examination, the Veteran reported weekly episodes of tension headaches lasting about one hour and associated with neck pain.  The Veteran reported that he had to lie down when the headaches were severe but that they were not prostrating.  The examiner noted that the Veteran was not employed and concluded that the headaches did not interfere with normal daily activities. 

In correspondence in February 2007, the Veteran challenged the November 2006 examiner's conclusions and noted that his headaches occurred two to three times per week and required him to lie down for several hours.  

In a February 2007 RO hearing, the Veteran discussed all his current disabilities including the headache symptoms noted above, knee, hip, and lower spine pain, extremity peripheral nerve numbness, and the use of hearing aids.  In an August 2008 Board hearing, the Veteran discussed his symptoms of dizziness and peripheral neuropathy.  None of these disorders were service connected prior to February 1, 2010.  

In December 2007, a VA physician evaluated the Veteran's cervical spine and noted the Veteran's report of increasing stiffness and limitations in motions of his head.  The Veteran reported that he was cautious when driving his automobile and avoided activities requiring twisting his head.  Range of motion was 5 degrees flexion, extension, and lateral flexion and 10 degrees rotation.  The Veteran reported that he could stand for one-half hour, sit for one hour, and walk without falling.  The Veteran denied any incapacitating episodes because of neck pain.  The physician concluded that upper extremity nerve deficits were caused by carpal tunnel syndrome and that lower extremity symptoms were not associated with the cervical spine.  

In a March 2010 psychological examination, a private psychologist noted additional information regarding the Veteran's education, employment, and activities.  The Veteran reported earning an associate's degree in business and worked as a finance manager for a loan company prior to starting his own business.  The Veteran reported that he closed the business and retired because of physical and pain problems.  The Veteran reported experiencing sleep interruptions that left him exhausted all the time.  For recreation, he occasionally went fishing and was able to shop for groceries.  The Veteran reported that he wanted to work but was physically unable to do so.  The psychologist described the Veteran's activities as reclusive in nature.  Although the psychologist noted that the Veteran was able to handle his own financial affairs, his limited social skills would interfere with his abilities later in life.  The same month, a VA psychologist also performed a mental health examination and noted similar observations.  

In June 2010, the VA general medicine physician performed a review of the record.  The physician noted that the cervical spine disability was advanced and would prohibit employment that required twisting and turning of the neck.  The physician noted that the Veteran used several pain medications for the neck and for the lower spine, knees, and hip that could cause drowsiness that would interfere with occupations.  The headaches requiring him to lie down several times per week would likely make him unemployable.  The physician referred to audiologic examinations that address hearing loss and tinnitus.  The Board reviewed these examination reports that show that the Veteran uses hearing aids.  However, there is no lay evidence from the Veteran or his acquaintances or medical evidence from examiners that the hearing loss or tinnitus imposes impairment sufficient to preclude all forms of substantially gainful employment.  

The Board concludes that an effective date prior to February 1, 2010 for a TDIU is not warranted.  Although the Veteran reported symptoms of dizziness, the disability was not service connected and may not be considered as contributing to impairment of occupational capacity prior to this date.   As discussed above, ratings for the service connected disabilities of cervical spine disease, tension headaches, hearing loss, and tinnitus did not meet the statutory criteria for a TDIU. 

The Board concludes that a referral to the Director, Compensation and Pension Service, for consideration of an extraschedular rating is not warranted.  When the ratings for the service connected disabilities were first assigned, the Veteran expressed disagreement and the RO assigned increased ratings as warranted by the record.  The Veteran withdrew his appeal of the ratings and none were individually referred for extraschedular consideration.  The Board again reviewed all the lay and medical evidence from 2005 to February 2010.  Notwithstanding the retrospective review and opinions of the VA physician in 2010, the earlier examinations did not show that the combined impact of the four service-connected disabilities precluded all forms of substantially gainful employment.  The Veteran does have significant limitations in range of motion of his head, but he was able to drive an automobile with caution.  He was able to perform activities outside the home such as shopping and recreational fishing.  The Veteran would not likely have been able to continue his work as a window installer, but his business education and training provided management and administrative skills that could have been employed in an office environment.  The Veteran was found to be capable of handling his financial affairs.  Although his medications for service and non-service-connected disorders may have caused drowsiness and although his headaches may have required periods of rest, these symptoms were not so significant as to preclude him from performing full time accounting or bookkeeping duties for which he had education and experience.  It is reasonable that an employer could provide accommodation for resting during headache episodes two or three times per week.  Therefore, the Board is unable to find that the symptoms associated with the service connected disorders prior to February 1, 2010 were so unusual or severe that they precluded all forms of employment and warrant extraschedular consideration for an earlier effective date for a TDIU.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased initial rating of 30 percent, but not higher, for cervical vertigo claimed as dizziness is granted, subject to the legal criteria governing the payment of monetary benefits.

An effective date earlier than February 1, 2010 for a total rating based on individual unemployability is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


